Citation Nr: 0843683	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  07-00 096A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to reimbursement for licensing and certification 
examination fees under Chapter 30, Title 38, United States 
Code.


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The veteran served on active duty from November 1997 to 
November 2001.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a April 2006 decision of the Department of 
Veterans Affairs (VA) Regional Office in Atlanta, Georgia 
(RO), which denied the benefit sought on appeal.

The veteran requested and was scheduled to appear at a Travel 
Board hearing in June 2007.  However, he failed to report for 
this hearing and provided no explanation for his absence.  
His request for a Travel Board hearing, therefore, is deemed 
withdrawn.  See 38 C.F.R. § 20.704(d) (2008).


FINDINGS OF FACT

1.  The pest control examinations for which the veteran sat 
are required under State law or regulation for an individual 
to enter the pest control profession; they are offered by a 
State, or a political subdivision of a State.

2.  The veteran failed pest control examinations for lawn and 
ornamental in September 2004 and March 2005 and for termite 
control in September 2005 and December 2005.  

3.  Payment is not authorized for failed examinations.

4.  The veteran passed pest control examination for lawn and 
ornamental in June 2005.  

5.  Payment is authorized for passed examinations.




CONCLUSIONS OF LAW

1.  The criteria for reimbursement of pest control 
examination fees for lawn and ornamental in September 2004 
and March 2005 and for termite control in September 2005 and 
December 2005 under licensing and certification have not been 
met.  38 U.S.C.A. §§ 3689, 5102, 5103 (West 2002); 38 C.F.R. 
§§ 21.7135(e), 21.7139(a) (2008).

2.  The criteria for reimbursement of pest control 
examination fees for lawn and ornamental in June 2005 under 
licensing and certification have been met.  38 U.S.C.A. 
§§ 3689, 5102, 5103 (West 2002); 38 C.F.R. §§ 21.7135(e), 
21.7139(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and its implementing regulations VA is required to 
notify the claimant of any information and evidence necessary 
to substantiate the claim and make reasonable efforts to 
assist the claimant in obtaining such evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107(a) (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  However, VCAA is 
inapplicable to claims such as the one decided herein.  See 
Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA, with its expanded duties, is not 
applicable to certain cases, pointing out that the statute at 
issue in such cases (Chapter 53) was not found in Title 38, 
United States Code, Chapter 51 (i.e. the laws changed by 
VCAA).  This case is based on reimbursement for licensing and 
certification examination fees under Title 38, United States 
Code, Chapter 30, and is analogous to the cases under the 
Barger directives.

The veteran claims entitlement to reimbursement of fees for 
five pest control examinations and one certificate.  
Specifically, his January 2006 claim for reimbursement 
requests that he be reimbursed for 5 tests at $225 each and 
one certificate at $150 for a total reimbursement of $1,275.  

Letters from the Florida Department of Agriculture and 
Consumer Services, Bureau of Entomology and Pest Control, 
reflect that a passing grade on these tests is required as 
part of the pest control operator certification process.  
These letters also reflect that, of the five tests he took, 
the veteran failed pest control examinations for lawn and 
ornamental in September 2004 and March 2005 and for termite 
control in September 2005 and December 2005.  He passed one 
examination, for law and ornamental in June 2005 which 
qualified him to received one certificate.  

The law provides that each eligible person shall, subject to 
certain provisions, be entitled to receive educational 
assistance.  See 38 U.S.C.A. § 3011 (West 2002).

For purposes of payment under Chapter 30, United States Code, 
for a licensing or certification test, the test is deemed to 
be a "course" and the organization or entity that offers 
such test is deemed to be an "institution" or "educational 
institution," respectively, as those terms are applied to 
the administration of educational benefits.  See 38 U.S.C.A. 
§ 3689 (West 2002).  The term "program of education" 
includes licensing or certification tests, the successful 
completion of which demonstrates an individual's possession 
of the knowledge or skill required to enter into, maintain, 
or advance employment in a predetermined and identified 
vocation or profession, provided such tests and the licensing 
or credentialing organizations or entities that offer such 
tests are approved by the Secretary in according with section 
3689 of this title.  See 38 U.S.C.A. § 3501(a)(5); see also 
VA circular 22-01-1.

Reimbursement may be paid for fees associated with licensing 
and certification examinations under Chapter 30 educational 
assistance benefits if the examination in question satisfies 
the requirements of 38 U.S.C.A. § 3689 (West 2002).  Section 
3689(b)(1) provides that a test is approved if: A) such test 
is required under Federal, State, or local law or regulation 
for an individual to enter into, maintain, or advance in a 
particular vocation or profession, or B) the Secretary 
determines that the test is generally accepted as attesting 
to a level of skill required to qualify to enter into, 
maintain, or advance in employment in a particular vocation 
or profession.

Importantly, 38 U.S.C.A. § 3689(b)(2) provides that a 
licensing or certification test offered by a State, or a 
political subdivision of a State, is deemed approved by the 
Secretary.

As noted previously, for purposes of payment under Chapter 
30, United States Code, for a licensing or certification 
test, the test is deemed to be a "course," as those terms 
are applied to the administration of educational benefits.  
See 38 U.S.C.A. § 3689.  If the veteran or servicemember, for 
reasons other than being called or ordered to active duty, 
withdraws from all courses or receives all nonpunitive 
grades, and in either case there are no mitigating 
circumstances, VA will terminate or reduce educational 
assistance effective the first date of the term in which the 
withdrawal occurs or the first date of the term for which 
nonpunitive grades are assigned.  38 C.F.R. § 21.7135(e)(1).

VA will not pay benefits for a course from which the veteran 
or servicemember withdraws or receives a nonpunitive grade 
unless the following conditions are met: (1) the veteran or 
servicemember withdraws because he is ordered to active duty; 
or (2) all of the following criteria are met: (i) there are 
mitigating circumstances; and (ii) the veteran or 
servicemember submits a description of the mitigating 
circumstances in writing to VA within one year from the date 
VA notifies the veteran or servicemember that he or she must 
submit a description of the mitigating circumstances, or at a 
later date if the veteran or servicemember is able to show 
good cause why the one-year time limit should be extended to 
the date on which he or she submitted the description of the 
mitigating circumstances; and (iii) the veteran or 
servicemember submits evidence supporting the existence of 
mitigating circumstances within one year of the date that 
evidence is requested by VA, or at a later date if the 
veteran or servicemember is able to show good cause why the 
one-year time limit should be extended to the date on which 
he or she submitted the evidence supporting the existence of 
mitigating circumstances.  38 U.S.C.A. §§ 3034, 3680; 
38 C.F.R. § 21.7139.

Examples of qualifying mitigating circumstances include: 
illness in the individual or his family; family death; an 
unavoidable geographical transfer resulting from the 
individual's employment; an unavoidable change in employment 
conditions; immediate family or financial obligations beyond 
the individual's control that require him to suspend pursuit 
of the program of education in order to obtain employment; 
discontinuance of the course by the school; unanticipated 
active duty for training; or unanticipated child-care 
difficulties.  See 38 C.F.R. § 21.4136(b).

The Board finds that the evidence of record supports the 
veteran's claim for reimbursement of fees for pest control 
examinations required for pest control operator 
certification.  

As noted above, the veteran has submitted copies of letters 
from the Florida Department of Agriculture and Consumer 
Services, Bureau of Entomology and Pest Control.  These 
documents show that the State of Florida regulates the 
profession of pest control and require that pest control 
operators pass examinations for certification in various 
categories.  Moreover, the veteran also submitted a copy of 
his certification from the Florida Department of Agriculture 
and Consumer Services, Bureau of Entomology and Pest Control, 
as a pest control operator "privileged to practice lawn and 
ornamental."  This certification notes that it is "in 
conformity with an Act of the Legislature of the State of 
Florida regulating the practice of Pest Control and imposing 
penalties of violations."  

These documents demonstrate that the pest control 
examinations satisfy the statutory requirements for 
reimbursement of the examination fees.  The examinations are 
required under State law or regulation for an individual to 
enter the pest control profession.  The examinations are 
offered by a State, or a political subdivision of a State.  
38 U.S.C.A. § 3689(b).  Thus, reimbursement of the 
examination fees is permissible.

However, as noted above, the veteran failed pest control 
examinations for lawn and ornamental in September 2004 and 
March 2005 and for termite control in September 2005 and 
December 2005.  These test results represent the equivalent 
to a withdrawal or nonpunitive grade and VA will not pay 
benefits for a course from which the veteran withdraws or 
receives a nonpunitive grade unless the veteran is ordered to 
active duty or there are mitigating circumstances.  Inasmuch 
as no mitigating circumstances for the veteran's failing 
scores on these tests is shown by the record or alleged by 
the veteran, the Board finds that payment of pest control 
examination fees for lawn and ornamental in September 2004 
and March 2005 and for termite control in September 2005 and 
December 2005 is not warranted.  To this extent, the 
veteran's claim is denied.  

Similarly, inasmuch as the veteran passed his pest control 
examination for lawn and ornamental in June 2005, payment of 
the fee for this examination as well as the certificate for 
lawn and ornamental is warranted.  To this extent the 
veteran's claim is granted.  


ORDER

Reimbursement of pest control operator certification 
examination fees under Chapter 30, Title 38, United States 
Code, for lawn and ornamental in September 2004 and March 
2005 and for termite control in September 2005 and December 
2005 is not warranted.  The appeal is denied as to the 
reimbursement of the fees for these examinations.

Reimbursement of the pest control operator certification 
examination fee under Chapter 30, Title 38, United States 
Code, for lawn and ornamental in June 2005 as well as the 
certificate for lawn and ornamental is warranted.  The appeal 
is granted as to the reimbursement of the fees for this 
examination and certificate.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


